DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the boxed in the drawing lack descriptive labels see 37 C.F.R. 1.84 (o).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 13-24 allowed.
The following is an examiner’s statement of reasons for allowance:  multiple references were found that taught various claimed featured such as:
Sugitachi PN 20140075177 measures the amount of time a bit is in a recessive state (Para 0054]) and if the time period reaches a threshold it enters a low power/shutdown state as opposed to using this information to determine how long it has been in low power/ shutdown state.  (the claimed measuring the recessive bit time)
Chemel PN 20160360594 uses data from a sensor to determine elapsed time a fixture has been powered on (Para [0110]) identifies the data being related to energy consumption.
Monroe et al 2014/0156893 cited by applicants measures the recessive bit time but uses it to decrease recessive bit time to increase bandwidth. "permits a shortened recessive bit time"
Tonkin et al teaches the well known method of entering low power mode after a period of inactivity on a CAN bus.  examiner notes a CAN bus is inactive when it is in a recessive bit mode. 
Bennett et al teaches a low power mode time period that is increased if there is no activity (no page received) for too long a period figure 24 steps.  monitors active channel for a page 240. no page received 241, time since last page received too long? yes increase lp mode timer 247 Column 14 line 24-39) " If the time since the last page exceeds the predetermined time period, 
Multiple other references are cited for teaching an oscillation reduction/clock frequency reduction for power savings.
None of the references cited teach the combination of “calculating, using a calculation unit of the device, a power-on period based on the minimum recessive bit time supplied by the measuring unit, the power-on period being a time period for which an oscillation reduction unit is to be switched on, which is used for reducing oscillations on the bus that occur after a transition between different voltage states of a bus signal transmitted on the bus”  While it would have been possible to build the language of applicants claimed invention with the combination of Sugitachi, Chemel et al Bennett et al, and one of the frequency reduction references.  This would not have been without undue hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This application is in condition for allowance except for the following formal matters: 
Drawing objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/Primary Examiner, Art Unit 2187